DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) do not link the word ‘step’ to a function. Such claim limitation(s) is/are: the step of melting and the “tempering step” in claim 28.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to recite “step for tempering” and “step for melting”.
No current claim term is being interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

The punctuation of “,;” (claim 22, lines 5-6 and claim 25, lines 5-7) is interpreted as equivalent to “;”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 20-21, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The subjecting the glass to a heating phase of up to 735 C is ambiguous as to what is required (claim 1, lines 3-4; claim 20, lines 34; and claim 25, line 8).
The MPEP at 2106 explains that a process defines actions (i.e., inventions that consist of a series of steps or acts to be performed).  It is unclear if a ‘phase’ is an action or step or if it could be something else which is not an act or step and thus has no limiting effect.  There is no description of any heating phase.  Applicant discloses a crystal ‘phase’ at [0003]; it is unclear if a heating phase encompasses an exothermic phase for example super-cooled water is a phase that liberates heat on solidification.  Also such liberation occurs “at a temperature” in comparison to a heating step or heating act which are commonly understood as a change in temperature.  [0038] describes a ‘nucleation phase’ which appears to occur at a substantially constant temperature; one could expect this nucleation to be exothermic equivalent to solidifying water.   If the heating phase indicates a change in temperature it is unclear if it means the change of temperature begins at a temperature that is 735 C or less, has a maximum temperature of 735 C or lower, or it requires heating to 735 C.  It is suggested the claims be amended to clarify whether the subjecting involves any temperature change and what has the temperature (e.g. the glass, the atmosphere or some feature in the kiln) contingent upon there being written support in the Application as originally filed. 

See from MPEP 2111.01 the following:

 (Ordinary, simple English
words whose meaning is clear and unquestionable, absent any indication that their use in
a particular context changes their meaning, are construed to mean exactly what they say.
Thus, "heating the resulting batter-coated dough to a temperature in the range of about
400oF to 850oF" required heating the dough, rather than the air inside an oven, to the
specified temperature.) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,  20-21, 25  and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ernsberger 3756798 in view of Pilkington 3083551, Yamada 6358869, Pirooz 3779549 and Applicant’s admission at [0004] of the present specification [and relying on Gaskell 3809543 for interpretation of “about”].

Claim 1: . A method for the ceramicization of a float glass, comprising: 

See Example I of Ernsberger at col. 9.  Ernsberger does not disclose that the glass is float glass.    Pilkington discloses that glass sheets made by the float process is free from distortions and accelerates the production of flat glass (col. 1, lines 22-29) and it avoids the need of grinding (Pilkington, col 8, line 29-34).  It would have been obvious to make the Ernsberger glass using a float process because is free from distortion and thus eliminating the need the to grind the glass and to accelerate the speed of making the glass plates.  It appears that the Ernsberger glass is made in a laboratory-scale batch.  Thus one would recognize that the Pilkington forming method would be result in the acceleration of production.   Appellants acknowledge at [0004] of the specification as filed that it is known that float glass is compatible with ceramicization (i.e. conversion to glass ceramics).


in a kiln and in a hydrogen-containing atmosphere, subjecting the float glass to a heating phase at a temperature of up to 735 "C; 

The subjecting to a heating phase at a temperature of up to 735 C is disclosed at col. 12, lines 60-63 of Ernsberger (i.e. 700 C for four hours).  The steam is the hydrogen-containing atmosphere.  The Ernsberger “heating chamber” is synonymous with ‘kiln’.


heating the float glass at a heating rate of about 1"C/min to a temperature up to 830"C, at which point crystallization occurs, 

The crystallization and heating at a heating rate of about 1 C/minute is disclosed at col. 12, lines 63-65 of Ernsberger.  780 C is the “temperature up to 830 C”.   To one of ordinary skill in the art 25 C/hour (= 0.42 C/min) is “about 1 C/min” because they would both are very low heating rates.  The effects of choosing a 1 C/min would be the same effects of choosing 0.42 C/min.  See Gaskell 3809543 col. 7, lines 16-17 which discloses a heating rate for crystallization of 300 C/minute.   Given the range of known heating rates (i.e. 0.42-300) for making glass ceramics, the difference between 1 and 0.42 C/min is a small fraction of a percent of the known range.  The difference between 1 and 0.42 along is rather insignificant to one of ordinary skill and thus are ‘about’ the same.  

thereby forming a glass-ceramic from the float glass;

See the Title of Ernsberger. 


 and cooling the glass-ceramic to room temperature, 

See Ernsberger, col. 9, lines 33-36.  It would have been obvious to let the glass ceramic cool to room temperature to permit its safe handling

wherein the atmosphere comprises water vapor or molecular hydrogen, wherein water vapor is present in the atmosphere in an amount of 6 to 8% volume or hydrogen is present in the atmosphere in an amount of 5 to 20% volume,

Ernsberger does not disclose the water vapor content or hydrogen content.    However Pirooz (at col. 6, lines 36-45) discloses that a mixture of hydrogen and nitrogen can be used instead of steam for nucleating glass bodies.  The glass type of Pirooz are the same type as Ernsberger.  Pirooz also discloses that the mixtures is 'readily available commercially'.  Ernsberger discloses creating the water vapor gas by passing nitrogen through water at a controlled temperature.  It would have been obvious to use commercially available forming gas (as disclosed by Pirooz) rather than making the water-containing gas, so as to avoid the added effort of creating the ceramicizing atmosphere.

wherein the float glass has upper and lower surfaces that are exposed to the atmosphere during the method in such a way that a first Li depleted layer at the upper surface and a second Li depleted layer at the lower surface are formed, 

Ernsberger does not explicitly mention the outer layers as being  Li-depleted.  However, one of ordinary skill would understand that the method necessarily/inherently results in the claimed depleted layers because the depletion would involve diffusion of the lithium out of the surfaces.  See Yamada col. 3, lines 30-65 which indicate merely firing the glass will result in Li-depletion.
	 And in accordance with Fick’s laws of diffusion, a concentration gradient is necessary for diffusion. Referring to figure 1 of Yamada: there is a depletion layer that is 50 nm deep where the layer is defined as having a Lithium concentration R.  There is another (arbitrary) layer that is  25 nm deep with a concentration less than R.  The claims do not require a particular concentration of lithium: any concentration less than 1 can be a depletion layer.   
Yamada teaches to use lithium depleted surfaces to reduce the tendency to form cracks (col. 1, lines 56-62 and col. 2, lines 3-5.).  It would have been obvious to remove lithium from the surface of the Ernsberger glass for the advantages of Yamada.
The reasoning of the Board in the decision (5/11/2017) affirming the previous rejection is hereby incorporated by reference.   

	The Yamada depletion step is deemed to be part of the 'ceramicizing' of claim 1.  Examiner notes the ceramicizing is open to having substeps, such as a depleting substep.  The claim does not require that the atmosphere, hydrogen, exposing, strength, etc. throughout the entire ceramicizing.    For example one could not avoid infringing by performing applicant's ceramicizing, merely by eliminating the hydrogen in the gas for 5% of the time.  The claim merely requires the atmosphere, hydrogen, etc. to be present for any period (however brief) during the ceramicizing.  
	As to the exposing being 'in such a way’ that the Li-depleted layers are formed: it is clear that the layers would be formed during the ceramicizing.  That is: prior to the ceramicizing and exposing the entire glass is amorphous, the ceramicizing results in the central portion which is crystalline which delineates/creates the layers.  
	

wherein the glass ceramic is an LAS glass ceramic,

See Ernsberger col. 7, lines 29-39.

 wherein the first and second Li depleted layers have a depth from the upper surface and lower surface, respectively, of at least 400 nm and no more than 1000 nm, and 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

	See Yamada Table I which discloses layer 350 nm thick and col. 3, lines 40-45 indicate this thickness is based on a 0.95 lithium ratio; one would expect that using a 0.99 ratio would mean a thickness greater than 350 nm.  More over col. 2, lines 43-57 Yamada discloses microcracks suppression increases with the thickness of the depleted layer.  It would have been obvious to make treat the glass longer so as to result in a thicker depleted layer (e.g. greater than 400 nm) so as improve the microcrack suppression even further.
	Examiner notes that even with a 0.95 ratio at (say) 1500 nm, one would understand that there is also a layer at (say) 800 nm.  This would be based on the inherent ratio at the depth of 800 nm.  See figure 1 of Yamada which shows different ratios at different depths.  Yamada assigns the thickness (D) at a ratio 0.95; this appears to be an arbitrary layer.  Yamada could have chosen another ratio (e.g. 0.5, 0.75 or 0.90).  The present disclosure does not indicate what threshold concentration metric was used to determine the layer thickness.   Since the claims and disclosure do not specify any boundary concentration to denote the thickness of the depleted layer, one can use any (arbitrary) ratio to define a depleted ratio.  Also one would understand there would be multiple overlapping depleted layers, e.g. a 0.25 ratio depletion layer, a 0.50 ratio layer, a 0.75 layer, etc. 
Furthermore, one can consider part of the glass to be connecting ‘transition zone’ as described at [0024] of Applicant’s disclosure.  And thus always be able to designate a layer which is less than 1000 nm to be the claimed layer.  For example if the 0.95 concentration was near the 2000 nm depth one could consider that a zone from 900-2000 nm to be a transition zone and the 0-900nm portion to be the claimed Li-depleted layer.  900nm is between 400 nm and 1000 nm.


    PNG
    media_image2.png
    244
    787
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    422
    342
    media_image3.png
    Greyscale

	See the composition bridging cols. 8-9 of Ernsberger. 
As pointed out in the MPEP at 2144.05 (I):
“…a prima facie case
of obviousness exists where the claimed ranges and prior art ranges do not overlap but are
close enough that one skilled in the art would have expected them to have the same
properties.”



Yamada’s range of effective thicknesses from table 1 (i.e. 250-350 nm) is close enough to Applicant’s range of 400-1000 nm to provide a prima facie case of obviousness because one would expect that a thicker layer could produce a larger effect.  Furthermore the claims do not limit the thickness of the glass.  One using a sheet that is twice the thickness of the Yamada glass would understand that one could create a depleted layer that is proportionally twice as great (e.g. 500-700 nm) and expect a same result.

Claims 20-21:  Claim 20 is the same as claim 1 except for the requirement of a coloring oxide.  Ernsberger has the iron oxide as per col. 9, line 11. 
Claim 25 parallels claim 20: the exposing of claims 25 is met as discussed above (in regards to claim 1).  The 400-1000 nm ‘nearly completely amorphous region” limitation of claim 25 is met because one can consider the language ‘nearly completely amorphous’ in substantially any way one chooses.   The specification gives no indication as to what level of crystallinity would read on 'nearly completely'.  One could say 1% or 5% or 20%.  Figure 1 of Yamada shows various amounts of Li.  Col. 2, lines 33-35 points out that reduced Li, reduces the amount of crystals and thus the amount of amorphous material would increase. Thus if 'nearly completely' was 80% amorphous, then the thickness would be one value.  If the 90%, the corresponding thickness would be a lesser value.  If 70%, then a larger value.  Thus given the finished glass-ceramic sheet, one can (arbitrarily) indicate the thickness by arbitrarily setting what is meant by 'nearly completely' so as to obtain the thickness.   It would seem that one of ordinary skill would understand that removal of an ingredient would (in this case lithium) would change the characteristics of the glass –including its ability to crystallize.  Yamada seems quite clear that by removing the Li from the surface, the surface loses its ability to create the beta phase. Thus the more that is removed, the more amorphous the material is.
	Claim 28: See Pilkington col. 5, lines 11-15.  One would understand that the melting occurs in an oxygen atmosphere (air) because there is no indication oxygen is excluded. 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ernsberger 3756798 in view of Pilkington 3083551, Yamada 6358869, and Applicant’s admission at [0004] of the present specification [and relying on Gaskell 3809543 for interpretation of “about”].
See how the limitations of claims 1 and 25 are met by the prior art.  Claim 22 has a different exposing step than claims 1 and 25.  Ernsberger discloses the claim 22 exposing step substantially at claim 8, lines 55-61.  That is the liquid water would vaporize during the heating step.  Since air at 97 F and 100% relative humidity has a moisture content of about 6% water vapor it would have been obvious to expect a starting water content of the ambient air in the furnace to be less than 6% and becoming greater than 6% and progressively increasing to 8% and higher during the heating to 790 C.  The claim is comprising in nature and is open to also exposing the glass to other humidities. 
See how the references are applied to claim 1 (above). Claim 22 requires exposing to an atmosphere having 6-8 % water vapor. 

Response to Arguments
Applicant's arguments filed 1/15/2021 and 1/11/2021 have been fully considered but they are not persuasive. 
It is argued that Ernsberger uses water vapor atmospheres between 70-90% and not 6-8%.  This is not persuasive because claim 22 is comprising in nature and thus is open to using an atmosphere outside of the claimed range.  As pointed out above Ernsberger discloses heating liquid water in an atmosphere which would be expected to have vapor content within the 6-8% as the furnace is being heated. Also, claims 1, 20 and 25 do not require water vapor; the alternative atmosphere (hydrogen) would have been obvious as indicated above. 
It is argued that Ernsberger does not disclose (diatomic) hydrogen.  This is not persuasive because it would have been obvious to modify Ernsberger to use hydrogen instead of water as indicated in the rejection. 
In response to applicant's argument that Applicant’s method prevents two types of cracks: the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is argued that the Yamada method results only in Li-depleted layers of less than 400 nm.  This is not persuasive because this difference would have been obvious. 
 It is argued that Yamada fails to disclose how a layer of more than 400 nm could be achieved.  This is not persuasive because one of ordinary skill is familiar with Ficks laws of diffusion and would understand that by increasing the diffusion time (or other changes in variables) could be used to deplete more lithium and thus result in a thicker depleted layer. 
It is asserted that the larger Li-depleted layers was an unexpected finding.  This is not persuasive because Examiner could find no evidence tending to show the results were truly unexpected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741